Exhibit 10.1
 


ISLE OF CAPRI CASINOS, INC.
GENERAL RELEASE AGREEMENT


THIS GENERAL RELEASE AGREEMENT ("Release" or "Agreement") is made and entered
into by and between the Isle of Capri Casinos, Inc. (the "Company"), and Thomas
J. Carr ("Employee"), and is presented to Employee on this 12th day of November
2004.


WHEREAS, Employee and the Company entered into an Employment Agreement dated
July 1, 2003 ("Employment Agreement"), a copy of which is attached hereto as
Exhibit "A."


WHEREAS, Employee has submitted to the Company his voluntary resignation as an
employee and officer of the Company, including its subsidiaries and affiliates,
effective as of November 12, 2004, a copy of which is attached hereto as Exhibit
"B."


WHEREAS, as of his resignation date, the Company will provide to Employee all
amounts due to him under the terms of his Employment Agreement and the receipt
of such wages and benefits is not conditioned upon Employee’s execution of this
Release;


NOW, THEREFORE, in consideration of the mutual promises contained in this
Release, the Company and Employee agree as follows:


FIRST:   As of the date on which this Release becomes irrevocable in accordance
with its terms (the "Effective Date"), the Company shall pay or provide to
Employee:



  a. The continuation of Employee’s base salary in effect as of Employee’s
Resignation Date for the lesser of a period of 26 weeks, measured from the
Effective Date, or until Employee gains other employment. The term "employment"
shall include Employee acting as an employee, consultant, paid advisor or acting
in any other capacity in which he will receive payment in exchange for services.
Employee shall be required to notify the Company when new employment is secured
and accepted.




  b. So long as Employee is eligible to receive the salary continuation
described in subsection (a) above, the Company shall continue Employee’s
coverage under the Company’s group health and dental plans on the same terms and
conditions as its active employees. During such period, the Company shall be
entitled to deduct from any amount payable to Employee under subsection (a)
above Employee’s share of the premiums due under such plans. Coverage hereunder
shall be earlier terminated by the Company if Employee becomes covered under any
other group health plan (as an employee or otherwise) or becomes entitled to
Medicare benefits under Title XVIII of the Social Security Act. Nothing
contained herein shall in any way interfere with any rights of Employee to
continued his health benefit coverage as required by the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended, 29 U.S.C. 1161 et seq. ("COBRA").

 
 



       

--------------------------------------------------------------------------------

 



 

  c. The parties acknowledge that the vesting of stock options, restricted stock
and deferred bonus payments shall be governed by the provisions of the separate
Company’s Stock Option Plans and Deferred Bonus Plan; Employee acknowledges that
he shall forfeit certain options, restricted stock and deferred bonus payments
on account of his voluntary resignation, such forfeiture to be determined in
accordance with the terms of the plans and any individual agreements related
thereto.



Employee acknowledges that the amounts and benefits payable to him under
subsections (a) and (b) hereof are in addition to the amounts and benefits that
are otherwise payable to him with respect to the services performed for the
benefit of the Company, under the terms of the Employment Agreement or any other
plan, policy program or arrangement maintained by the Company and that such
amounts and benefits are sufficient consideration to support the proscriptions
and waivers set forth in this Agreement.


SECOND:    In consideration of the amounts and benefits payable to Employee in
accordance with paragraph FIRST hereof, Employee, on behalf of himself, his
heirs, administrators, representatives, executors, assigns and attorneys, agrees
that he hereby fully releases and discharges the Company, and each of its
stockholders, agents, representatives, insurers, directors, officers, employees,
and each of its subsidiaries and related business entities, from any and all
claims, demands, actions, liabilities, suits, debts, fees (including attorney’s
fees), penalties and complaints of any nature which he may have or bring against
the Company, and the above-listed entities or individuals, for any reason
regarding any matter, cause or thing whatsoever, including, without limitation,
any matter pertaining to his employment and the termination thereof, occurring
on or before the date upon which Employee executes this Release. Without
limiting the foregoing Release, and by way of example only, Employee warrants
that he has not initiated or filed any claim and agrees not to initiate or file
any claim against the Company, or the above-listed entities or individuals, for:



  a. Any alleged violations of the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C. 621 et seq., or the Older Workers’ Benefit Protection Act,
or any similar state or local laws;

 
 



       

--------------------------------------------------------------------------------

 

 



  b. Any alleged violations of Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. 2002 et seq., or of federal Executive Order 11246 or any
similar state or local laws;




  c, Any alleged violations of the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. 1000 et seq.;




  d. Any alleged violations of the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. 12101, et seq., or any similar state or local laws;




  e. Any conduct on the part of the Company which Employee may allege to have
constituted defamation, interference with contractual rights, abuse of rights,
breach of good faith or an invasion of privacy; and




  f. Under any other basis, regarding any claims for compensation, wages,
benefits, severance pay, vacation pay, pension benefits, termination pay
benefits, damages, and fees under any state, federal, or local laws, statutes,
ordinances, decisions, constitutional provisions, executive orders or
regulations.



THIRD:  It is specifically understood by both the Company and Employee that
Employee, by executing this Release, does not waive any rights or claims which
he may have to unemployment compensation to which he may be entitled, to any
distribution or benefit payments to which he may be entitled under the Company’s
employee benefit plans, and that he does not waive any rights or claims which
may arise after the date of execution of this Release and either the Company or
Employee may pursue whatever legal or equitable remedies available to challenge
the validity of this Release and/or any threatened breach or breach thereof.


FOURTH:     Employee acknowledges:



  a. That he has been given a period of no less than twenty-one (21) days during
which to consider this Release; that if this Release is signed before the
expiration of the period, the remainder of the period will be deemed waived and
that if this Release is modified, the initial period will not be extended;




  b. That he has been advised to meet with and consult with his family and
attorney and any other advisors of his choice regarding the terms of this
Release;




c. That he is voluntarily entering into this Release with the full understanding
of the terms and conditions contained herein;

 
 



       

--------------------------------------------------------------------------------

 

 



  d. That the consideration described in subsections (a) and (b) of paragraph
FIRST hereof is in addition to that to which he is otherwise entitled;




e. That this Release may be revoked within seven (7) days after its execution,
and this Release will not become effective or enforceable until the revocation
period has expired; and




  f. That the effectiveness of this Release is expressly conditioned upon
Employee returning to Company all Company property within seven (7) days of
Employee executing this Release.



FIFTH:  The Company and Employee understand and agree that this Agreement may
not be used as evidence against either party except in any subsequent proceeding
which is based solely upon a specific allegation that either of the parties has
breached this Agreement or in any proceeding in which either party presents
testimony about matters covered by this Agreement. Furthermore, the Company
believes and asserts that it has at all times treated and otherwise dealt with
Employee in a fair and lawful manner, and it is agreed between the parties that
nothing herein shall be construed as an admission of fault or liability by the
Company or any of the individuals or entities listed in Paragraph TWO above.


SIXTH:  This Release sets forth the entire agreement between the parties with
respect to the subject matter hereof and fully supersedes any and all prior
agreements or understandings, written or oral, between the parties hereto
pertaining to the subject matter hereof, with the specific exception of the
terms of Employee’s Employment Agreement, governing non-competition,
non-solicitation and confidentiality, as well as those provisions concerning
governing law, arbitration, remedies, and independent review and advice which
shall remain in full force and effect except with respect to the term of said
obligations, which shall not be 12 months but shall be reduced to 6 months. The
obligations imposed upon the Employee under the provisions of Employee’s
Employment Agreement are deemed to be continuing in nature, and are therefore
expressly referenced and incorporated herein. This Agreement shall in all
respects be interpreted, enforced and governed by the laws of the State of
Mississippi except as governed by federal law. Should a court rule that any
provision of this Agreement is invalid under local, state or federal law, the
parties hereby agree that the remaining provisions shall remain in full force
and effect.





       

--------------------------------------------------------------------------------

 


SEVENTH:  Pursuant to and consistent with the terms of Employee’s Employment
Agreement governing ownership, trade secrets, and confidentiality, Employee
hereby acknowledges and agrees that all "Confidential Information" as
specifically defined in Employee’s Employment Agreement was received in
strictest confidence and Employee shall not directly or indirectly utilize for
the benefit of any person, business, enterprise or entity, or disclose any
portion or any part of the "Confidential Information" to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever.
In addition to the definition stated in Section 5 of the Employment Agreement,
"Confidential Information" also means all information of any nature whatsoever
acquired or known by Employee as a consequence of or through Employee’s
employment by the Company, including, but not limited to, (a) The Company
matters, whether legal, administrative, financial or personal, and (b) the
internal administrative financial operations of the Company or of any entity
related to the Company including the existence of a relationship between the
Company or any entity related to the Company and any other person or entity.
Employee also agrees that the terms and conditions of this Agreement shall be
confidential. Employee agrees not to be involved in any media events, releases
or interviews with respect to the Company. Employee agrees, therefore, that he
will not disclose or permit to be disclosed any information contained in the
Release or any of its terms or conditions to anyone, including, but not limited
to past, present and future Employees of the Company. Confidential Information
does not include information in the public domain. The Company agrees that all
requests from outside sources for verification of employment records or
references of Employee will be handled as follows:


Unless required to do so by law, the only information to be provided will be
Employee’s name, social security number, date of employment, last position, and
date of separation.


In the event of a breach or a threatened breach by Employee of the provisions of
this Paragraph SEVENTH, and in addition to any other remedies otherwise
available to the Company, the Company shall be entitled to an injunction
restraining Employee from breaching this Agreement, and/or any other remedy
available to the Company for such breach or threatened breach.


EIGHTH:       Employee agrees that he will not publicly or privately criticize
or disparage the Company in a manner intended or reasonably calculated to result
in embarrassment or injury to the reputation of the Company in any community in
which the Company is engaged in business.


NINTH:  Employee agrees that he will furnish such information and proper
assistance to the Company as may be reasonably necessary in connection with any
administrative proceeding, claim, charge and/or any litigation in which the
Company is now or may become involved. In connection therewith, the Company
shall be obligated to pay only Employee’s direct expenses incurred hereunder.
 



       

--------------------------------------------------------------------------------

 



 
TENTH:  Employee acknowledges that any amounts or benefits payable to him
hereunder shall be subject to withholding for all income   and employment taxes
required by law to be withheld.


ELEVENTH: In the event that any dispute arises in connection with, relating to,
or concerning this Agreement or in the event of any claim for breach or
violation of any provision of this Agreement, including Exhibit A hereto, in
accordance with the Federal Arbitration Act Employee agrees that such dispute or
claim will be resolved exclusively by arbitration. Any arbitration proceeding
related to this Agreement will be conducted in accordance with the rules of the
American Arbitration Association (the "AAA"). Employee and the Company agree
that any such dispute or claim will be presented to a single arbitrator selected
by mutual agreement of Employee and the Company (or, if the Employee and the
Company cannot mutually agree on an arbitrator, the arbitrator will be selected
in accordance with the rules of the AAA). All determinations of the arbitrator
will be final and binding upon Employee and the Company in accordance with
applicable law. Each party to the arbitration proceeding will bear its own fees
and costs in connection with any and all arbitration proceedings under this
Paragraph ELEVENTH, to the extent permitted by law and in accordance with the
rules of the AAA. The venue for any arbitration proceeding under this Paragraph
ELEVENTH will be Biloxi, Mississippi. The venue for any judicial proceeding
related to this arbitration provision (including a judicial proceeding to
enforce this provision) will be in Biloxi, Mississippi.


TWELFTH:      If Employee has returned all Company property in the time period
specified above, then this Release will become effective SEVEN (7) DAYS from its
execution, unless the Company receives written notice from Employee of his
desire to revoke his acceptance of the Release. Such notice must be provided to:


Isle of Capri Casinos, Inc.
1641 Popps Ferry Road, Suite B-1
Biloxi MS 39532
Attention: Robert Boone, Vice President, Human Resources


and must be received within SEVEN (7) DAYS from the date of execution.








This portion intentionally left blank


       

--------------------------------------------------------------------------------

 


THUS DONE AND SIGNED by Employee on this 16TH day of December, 2004.


Witnesses:                    Employee:
_________________________                              /s/ Thomas J. Carr    
                                                  Thomas J. Carr
_________________________


Acknowledged and Agreed to by
Isle of Capri Casinos, Inc.:


By: /s/ Robert F. Boone


Date:: December 21, 2004






       

--------------------------------------------------------------------------------

 


EXHIBIT A


Employment Agreement


(See Exhibit 10.26 to Isle of Capri Casinos, Inc.’s Annual Report on Form 10-K
for the fiscal year ended April 25, 2004 (File No. 0-20538))


       

--------------------------------------------------------------------------------

 


EXHIBIT B




Thomas J. Carr
C/O Isle of Capri Casinos, Inc.
1641 Popps Ferry Road, Suite B-1
Biloxi, MS 39532


November 13, 2004










Isle of Capri Casinos, Inc.
Attn: Mr. Robert Boone
1641 Popps Ferry Road, Suite B-1
Biloxi, MS 39532


Re: Voluntary Resignation


Dear Robert:


This letter will serve as my voluntary resignation as an employee and officer of
Isle of Capri Casinos, Inc. and its subsidiaries, effective as of November 12,
2004.






Sincerely,
 





                                                                                               



/s/  Thomas J. Carr

Thomas J. Carr

 

 

 

 

 

 

 

 

 

 

 

 






       

--------------------------------------------------------------------------------

 



 




















